Title: Mutiny Act, [4 November 1756]
From: Franklin, Benjamin
To: 


The Mutiny Act passed on April 15, 1756 (see above, VI, 434–7), expired by its own limitation on October 30. Two days before that event Franklin brought in a bill, by leave of the House, to renew the law for a short term. With nearly a minimum of debate in the Assembly and discussion with the governor the bill was enacted on November 4. Except for the substitution of Denny’s name for that of Morris in the enacting clause, the law was identical with the one it succeeded down to the final sentence of the first act, which specified its terminal date. That sentence was omitted and the paragraphs printed below were substituted. The identical portion is not reprinted here.
 

  [November 4, 1756]
  * * * * *

And in order to prevent all doubts that may arise in relation to punishing of crimes and offenses committed against a former act of assembly of this province, entitled “An act for regulating the officers and soldiers commissionated and raised by the governor for the defense of this province”:
Be it declared and enacted by the authority aforesaid, That all crimes and offenses which have been committed against the said former act shall and may during the continuance of this present act be inquired of, heard, tried, determined, adjudged and punished before and by the like courts, persons, powers, authorities, ways, means and methods as the like crimes and offenses committed against this present act may be inquired of, heard, tried, determined, adjudged and punished.
This act to continue and to be in force until the twenty-fifth day of March next and no longer.
